         Case 1:17-cr-00548-PAC Document 419
                                         418 Filed 07/28/20
                                                   07/27/20 Page 1 of 1

United States v. Joshua Schulte                                                  June 15, 2020
Hon. Paul A. Crotty                                                                Page 1 of 1




                                                            July 27, 2020

By ECF
                                                                7-28-2020
Honorable Paul A. Crotty                                        A one week extension is
United States District Judge                                    granted. SO ORDERED.
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

        With consent of the government the defense seeks a one week extension of time to update
the court as to whether there are any outstanding disputes on the defense’s motion for grand jury
records. The defense needs the additional time to consult with the primary attorney on the case
before Judge Failla, who was out on holiday last week. Should the court grant the request, the
defandant’s response will be due August 3rd, 2020.


       We thank the court for its time and consideration.



                                     Respectfully submitted,

                                     /s/
                                     Edward S. Zas, Sabrina P. Shroff, Deborah A. Colson
                                     Counsel for Joshua A. Schulte



                                     SO ORDERED:




                                     HONORABLE PAUL A. CROTTY
                                     UNITED STATES DISTRICT JUDGE
